      Case 1:18-cr-00032-DLF Document 270 Filed 12/05/19 Page 1 of 5
                                                                            1



 1                  BEFORE THE UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF COLUMBIA

 3   UNITED STATES OF AMERICA,      .
                                    .       Case Number 18-CR-32
 4             Plaintiff,            .
                                    .
 5        vs.                        .
                                    .       Washington, D.C.
 6   CONCORD MANAGEMENT AND         .       November 15, 2019
     CONSULTING LLC,                .       9:01 a.m.
 7                                  .
               Defendant.            .
 8   - - - - - - - - - - - - - - - -

 9                      TRANSCRIPT OF STATUS CONFERENCE
                    BEFORE THE HONORABLE DABNEY L. FRIEDRICH
10                       UNITED STATES DISTRICT JUDGE

11   APPEARANCES:

12   For the Government:                  KATHRYN RAKOCZY, AUSA
                                          LUKE JONES, AUSA
13                                        U.S. Attorney's Office
                                          555 Fourth Street Northwest
14                                        Washington, D.C. 20530

15   For Defendant Concord
     Management and Consulting LLC:       ERIC A. DUBELIER, ESQ.
16                                        Reed Smith LLP
                                          1301 K Street Northwest
17                                        Suite 1000, East Tower
                                          Washington, D.C. 20005
18
                                          KATHERINE J. SEIKALY, ESQ.
19                                        Reed Smith LLP
                                          7900 Tysons One Place
20                                        Suite 500
                                          McLean, Virginia 22102
21
     Official Court Reporter:           SARA A. WICK, RPR, CRR
22                                      333 Constitution Avenue Northwest
                                        U.S. Courthouse, Room 4704-B
23                                      Washington, D.C. 20001
                                        202-354-3284
24
     Proceedings recorded by stenotype shorthand.
25   Transcript produced by computer-aided transcription.
      Case 1:18-cr-00032-DLF Document 270 Filed 12/05/19 Page 2 of 5
                                                                               2



 1                            P R O C E E D I N G S

 2        (Call to order of the court.)

 3              THE COURTROOM DEPUTY:      This is Criminal Case year

 4   2018-032, United States of America versus Concord Management and

 5   Consulting LLC, defendant number 2.

 6        Counsel, please come forward to introduce yourselves for

 7   the record, beginning with the government.

 8              MS. RAKOCZY:    Good morning, Your Honor.       Kate Rakoczy

 9   on behalf of the United States.

10              THE COURT:    Good morning, Ms. Rakoczy.

11              MS. RAKOCZY:    And with me at counsel table is

12   Assistant U.S. Attorney Luke Jones.

13              THE COURT:    Good morning.

14              MR. JONES:    Good morning, Your Honor.

15              MR. DUBELIER:    Good morning, Your Honor.       Eric

16   Dubelier and Katherine Seikaly for Defendant Concord Management

17   and Consulting.

18              THE COURT:    Good morning.

19        All right.    Mr. Dubelier, can you stay at the podium.

20              MR. DUBELIER:    Sure.

21              THE COURT:    Since our last hearing, we have a

22   superseding indictment.

23        Has your client received a copy?

24              MR. DUBELIER:    Yes.

25              THE COURT:    All right.    And has he authorized you to
      Case 1:18-cr-00032-DLF Document 270 Filed 12/05/19 Page 3 of 5
                                                                            3



 1   enter a plea to the indictment?

 2              MR. DUBELIER:    Yes.

 3              THE COURT:    Do you waive formal reading of the

 4   indictment?

 5              MR. DUBELIER:    Yes.

 6              THE COURT:    And how do you plead?

 7              MR. DUBELIER:    Not guilty.

 8              THE COURT:    All right.    So a plea of not guilty for

 9   Concord Management and Consulting is entered into the record.

10        Have you all had a chance to consult about potential

11   hearings in January and February?

12              MR. DUBELIER:    I think the weeks that you set out as

13   possible weeks that you want to do hearings, both us and the

14   government were okay with any of the dates.

15              THE COURT:    Any of the dates?

16              MR. DUBELIER:    Yes.

17              THE COURT:    You don't have a preference?

18              MR. DUBELIER:    No.

19              THE COURT:    Okay.    So I know we have -- Mr. Dubelier,

20   I've given you, I think, until November 27th or 28th to file any

21   renewed motions.

22              MR. DUBELIER:    I think it's actually the 26th.

23              THE COURT:    The 26th, okay.

24        You have a couple other discovery-related motions that

25   should be ripe and we can address at the December hearing, if I
      Case 1:18-cr-00032-DLF Document 270 Filed 12/05/19 Page 4 of 5
                                                                            4



 1   haven't already dealt with them on the papers, as well as your

 2   motion, renewed motions.

 3           In January, I think we need to deal with the jury

 4   instructions, the voir dire, and questionnaire, right, and in

 5   February, any CIPA motion by the government?         Am I missing

 6   anything?

 7                MR. DUBELIER:   I don't think so.     Everything else

 8   follows in the normal course.       There will be motions in limine

 9   regarding evidence, but that comes later.

10                THE COURT:   Right.    Okay.   So any time you all are

11   fine?

12                MR. DUBELIER:   Any day, any time.

13                THE COURT:   Terrific.

14           Anything else, Ms. Rakoczy?

15                MS. RAKOCZY:    No, Your Honor.   Thank you.

16                THE COURT:   And I have excluded time, I think, through

17   the end of the year; correct?

18                MR. DUBELIER:   Yes.

19                THE COURT:   All right. Anything else?

20                MR. DUBELIER:   No.

21                THE COURT:   Thank you.

22           (Proceedings adjourned at 9:04 a.m.)

23

24

25
      Case 1:18-cr-00032-DLF Document 270 Filed 12/05/19 Page 5 of 5
                                                                       5



 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3              I, Sara A. Wick, certify that the foregoing is a

 4   correct transcript from the record of proceedings in the

 5   above-entitled matter.

 6

 7   /s/ Sara A. Wick                            November 15, 2019

 8   SIGNATURE OF COURT REPORTER                 DATE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
